Matter of Yaakov K. (2018 NY Slip Op 04725)





Matter of Yaakov K.


2018 NY Slip Op 04725


Decided on June 27, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2017-06048
 (Docket No. D-1207-17)

[*1]In the Matter of Yaakov K. (Anonymous), appellant.


Seymour W. James, Jr., New York, NY (Dawne A. Mitchell, Raymond E. Rogers, and Natasha Fortune of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Claude S. Platton and Eric Lee of counsel; Ricky Shah on the brief), for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 3, Yaakov K. appeals from an order of disposition of the Family Court, Queens County (Stephen J. Bogacz, J.), dated April 27, 2017. The order of disposition adjudicated Yaakov K. a juvenile delinquent, upon an order of fact-finding of the same court dated February 27, 2017, made upon his admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of sexual abuse in the second degree, and placed him on probation for a period of 18 months.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
In this juvenile delinquency proceeding, the Family Court issued an order of fact-finding, made upon the appellant's admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of sexual abuse in the second degree. After a dispositional hearing, the court issued an order of disposition which adjudicated the appellant a juvenile delinquent and placed him on probation for a period of 18 months.
Contrary to the appellant's contention, the Family Court providently exercised its discretion in adjudicating him a juvenile delinquent and placing him on probation for a period of 18 months instead of granting his request for an adjournment in contemplation of dismissal (see Matter of Shemar G., 152 AD3d 591, 592; Matter of Kieron C., 140 AD3d 1160, 1161; Matter of Mark G., 131 AD3d 1057, 1057-1058; Matter of Tafari M., 90 AD3d 1052, 1053; Matter of Jonathan F., 72 AD3d 963, 964). The Family Court has broad discretion in determining the disposition in a juvenile delinquency case (see Matter of Shemar G., 152 AD3d at 591; Matter of Kieron C., 140 AD3d at [*2]1161; Matter of Tafari M., 90 AD3d at 1052), and the appellant was not entitled to an adjournment in contemplation of dismissal merely because the instant offense was his first encounter with the law, or in light of the other mitigating factors that he cites (see Matter of Kieron C., 140 AD3d at 1161; Matter of Tafari M., 90 AD3d at 1053; Matter of Jonathan F., 72 AD3d at 964). The disposition was appropriate in light of, among other things, the seriousness of the offense, which was committed against an eight-year-old child, the recommendation of the Department of Probation and the Family Court Mental Health Services, and evidence showing that probation supervision of the appellant's therapy was necessary (see Matter of Shemar G., 152 AD3d at 592; Matter of Kieron C., 140 AD3d at 1161; Matter of Mark G., 131 AD3d at 1057-1058; Matter of Tafari M., 90 AD3d at 1053; Matter of Jonathan F., 72 AD3d at 964).
LEVENTHAL, J.P., COHEN, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court